Title: To Thomas Jefferson from Samuel Brown, 8 December 1821
From: Brown, Samuel
To: Jefferson, Thomas


Dear Sir,
Lexington
Decr 8th 1821.
Had I been able to convine the Trustees of the Transilvania University on an earlier day, I should have replied to your very interesting Letter relative to the Tax on Books, long before this time. But the absence of some of the Board & the natural supineness of others, prevented them from taking a vote on your propositions before last week. I am, however, happy to inform you,  now, that all your wishes, on that subject, have been unanimously & cordially met, & that a Petition signed by the Presidents of the University & of the Board of Trustees has been transmitted to Congress accompanied by the necessary instructions to our Representatives in that body.The number of students in this university, including the Preparatory school which is immediately attached to it, is, as will appear in the Report of the President 366. The Medical Department, of which I know more, consists of 135 regular Medical Students who will practise Medicine as a Profession—Previously to the establishment of this Medical Institution Kentucky never sent to the Atlantic schools more than 10 or 12 Medical students annually—By examining our Matriculation list it appears that this state alone furnishes our classes with 90. the rest are collected from ten different states. I mention this fact to shew how important it is to encrease the number of our Medical institutions & to bring Education more within the reach of the lower & middling classes of society, whose habits of industry & labour so often advance them to the highest ranks of professional usefulness & reputation. From what I have seen of the Med. Students here & in Phila & N York I have no hesitation in affirming that, with equal means of instruction double the amount of information would be acquired here in an equal time—We have no amusements to attract, few dissipations to tempt our young men from regular study & we have no fame as a school which can be substituted for individual merit. When Medical Schools become very large the Professors & not the Pupils are the gainers—Two hundred is as great a number as can profit in one class, from the Anatomical Demonstrations or the Clinical cases. Why do not   Virginia establish a Medical School at Richmond or Norfolk? The whole expence of the establishment of this Medical school in addition to what one of our Professors shamefully begged (perhaps 1200$.) was $5000 given by the state & $6000 to purchase a Library which the faculty borrowed from the town of Lexington—Even in a pecuniary point of view the foundation of a Medical school in a town of moderate size would be worthy of attention. Lexington now derives a revenue of $30 or 40,000  from a few thousand Dollars appropreated to this object—Our success would seem to prove that a Medical school may  succeed to a certain extent at least, in a town much less than Richmond or Norfolk. Our Library is very valuable & it is manifest that our students are availing themselves of its treasures much more than they would have done in a dissipated Capital—The school of Cincinnati consists of about 30 pupils—Some of the Professors are certainly men of great merit & I wish them success. Empericism will be suppressed in proportion to the growth of medical schools in our Country—Next spring I hope to gratify the best feelings of my heart by paying you a hasty visit when on my way to Philadelphia—I have great curiosity to see the College which interests you so deeply & so worthily & am anxious to place my Son in it as soon as it is open for the reception of Students—My Brother joins in my warmest wishes for your health & happiness.Yo Mo ObtSam Brown